Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11, 13-14, 18-21, 26-30, and 32 are pending and rejected. Claims 12, 15-17, and 22-25 are withdrawn. Claims 1, 19, 28, and 29 are amended. Claim 32 is newly added and claim 31 is cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, claim 1 has been amended to require that reflowing is done at a pressure of 1 torr to about 30 torr, whereas claim 10 indicates that the pressure in the reaction chamber during reflowing is between about 0.1 Pa and about atmospheric pressure, such that the range of claim 10 is broader than the range of claim 1, making it unclear what the pressure is required to be for the reflowing step. For the purposes of examination, claim 10 is being interpreted as though the pressure needs to be in the range of 1 torr to about 30 torr as required by claim 1. Appropriate action is required without adding new matter. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 10, since claim 1 has been amended to require a pressure of 1 torr to about 30 torr during the reflowing process and the pressure range of claim 10 is broader than that of claim 1, the claim is considered to be not further limiting. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, 11, 18, 20, 21, 26-28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, US 2014/0106574 A1 in view of Nguyen, US 6,489,255 B1, and Okamura, H03-169016 A.
	The following citations for Okamura, H03-169016 A are in reference to the machine translation provided by JPlat-Pat.
Regarding claims 1, 8, 10, and 32, Kang teaches a method for depositing material within one or more features on a substrate surface (methods for filling one or more gaps on a semiconductor substrate by PEALD, abstract, 0005, and Fig. 1-3) the method comprising: 
providing a substrate comprising the one or more features into a reaction chamber (where the reactants are provided to a reaction chamber so as to fill the gaps on the substrate, abstract, 0005, 0046, and Fig. 1-3, indicating that the substrate having the features or gaps will be in the reaction chamber to receive the film); 
depositing a material, wherein a chemical formula of the material comprises silicon and oxygen onto the one or more features using a cyclical deposition process (where PEALD is used to deposit the film that can include boron doped silicate glass, abstract, 0042, and 0053, where the process is repeated, 0005, 0048, and Fig. 1, indicating it is cyclic, which is further supported by claim 3 indicating that PEALD is a cyclic process).
They teach that the process can provide seam-free, void-free fill in narrow and wide features (abstract).
They do not teach reflowing the material.
	Nguyen teaches a layer of doped oxide glass deposited on a semiconductor device by CVD (abstract). They teach annealing the layer of doped oxide glass at a temperature ranging from about 450-650°C (Col. 2, lines 42-51). They teach that the method can be used to deposit borosilicate glass (BSG) (Col. 3, lines 27-34). They teach that the deposited oxide glass film requires much lower annealing temperature to remove moisture and to densify and stabilize the film, where suitable annealing may be carried out at a temperature in the range of about 450 to about 650°C for a time sufficient to soften and outgas any residual moisture in the oxide glass layer and level the upper surface to the desired degree (Col. 5, lines 3-13). They teach that after deposition and subsequent annealing, the surface of the oxide glass film is substantially planar (Col. 5, lines 14-18). They teach that oxide glass layers are heated to soften the glass and cause it to reflow to create a planar surface (Col. 1, lines 14-27). Therefore, since they teach annealing to planarize the layer, the annealing process is understood to result in reflow of the oxide glass layers (claim 1).
	From the teachings of Nguyen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kang to have annealed the films after deposition so as to cause reflow of the films because Nguyen teaches that such a process is desirable for planarizing, densifying, and stabilizing a doped silicate glass layer such as BSG such that it will be expected to provide such benefits in the process of Kang. Therefore, in the process of Kang in view of Nguyen, the film will be reflowed during a post-deposition anneal step. 
	Kang in view of Nguyen do not teach the pressure of the reflow process.
	Okamura teaches heat treating a BPSG film in a low-pressure atmosphere so that it reflows (overview). They teach that the partial pressure of the generated gases of phosphorus and boron is low so that a precipitate is not produced and a smooth BPSG film can be obtained (overview and pg. 4). They teach that when the gas pressure during the heat treatment is 10 Torr or less, the above effect appears remarkably (pg. 4). They teach performing reflow under nitrogen but that the same effect can be achieved with an inert as or an oxygen gas other than nitrogen (pg. 4).
	From the teachings of Okamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kang in view of Nguyen to have performed the reflow annealing process at a pressure of 10 Torr or less under an inert gas atmosphere because Okamura teaches that such a pressure is suitable for performing reflow, where it prevents the formation of precipitates due to the low partial pressure of generated boron gas to ensure a smooth surface such that it will be expected to also provide a suitable pressure during the reflow process of Kang in view of Nguyen to provide a low partial pressure of boron gas from the BSG film while providing the desired effect of ensuring a smooth surface. Therefore, in the process of Kang in view of Nguyen and Okamura the pressure during the reflow process will overlap the range of claims 1, 10, and 32 where reflowing is performed in an atmosphere comprising an inert gas as required by claim 8. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the reflowing process in the same reaction chamber as deposition because Kang indicates that the chamber can be heated, where the pressure in the chamber during PEALD may be between about 1-10 Torr (0068, 0069, and 0088) such that it will be expected to provide a suitable closed space for annealing the BSG layer using the reduced pressure as suggested by Okamura.   
Regarding claims 2 and 3, Kang in view of Nguyen and Okamura suggest the process of claim 1. Kang further teaches depositing the film by PEALD (abstract and 0005), such that the cyclical process is plasma-enhanced.
Regarding claims 4 and 5, Kang in view of Nguyen and Okamura suggest the process of claim 1. Nguyen further teaches reflowing or annealing the doped silicate glass layer at a temperature of approximately 450°C to approximately 650°C (Col. 5, lines 3-13), where the doped silicate glass layer can be BSG (Col. 3, lines 27-33), providing the suggestion to perform the reflow processes at such a range. Therefore, in the process of Kang in view of Nguyen and Okamura, the temperature will be within the range of claim 4 and overlap the range of claim 5. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claims 6 and 7, Kang in view of Nguyen and Okamura suggest the process of instant claim 1. Kang further teaches that the narrow gap has an aspect ratio of greater than about 4:1 that is filled by the process (0013). Therefore, in the process of Kang in view of Nguyen and Okamura the aspect ratio of the features is within the range of instant claim 6 and overlaps the range of instant claim 7. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claims 11 and 28, Kang in view of Nguyen and Okamura suggest the process of instant claim 1. As discussed above, Kang teaches forming BSG (0053), such that the chemical formula will comprise B. 
Regarding claim 18, Kang in view of Nguyen and Okamura suggest the process of instant claim 1. Kang further teaches depositing the material using a PEALD reactant such as TEOS and BTBAS, i.e. a silicon precursor (0055). 
Regarding claim 20, Kang in view of Nguyen and Okamura suggest the process of instant claim 1. Kang further teaches that the PEALD reactants include non-metal or metalloid (boron) reactants (0052). Therefore, when depositing BSG (0053), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided a boron precursor during the deposition of the material so as to have provided a BSG film because boron will be needed in at least one of the precursors so as to provide boron in the film. 
Regarding claim 21, Kang in view of Nguyen and Okamura suggest the process of instant claim 20. Kang further teaches depositing the material using a PEALD reactant such as TEOS and BTBAS, i.e. a silicon precursor (0055). They teach using oxygen, ozone, and the like as co-reactants (0052). Kang also teaches that a PECVD reaction can be performed with the same reactants as those used for ALD (0086).
Nguyen further teaches depositing the doped silicate glass films by CVD (abstract), where the deposition uses TEOS as the silicon source, triethylborate or trimethylborate as sources of boron, along with ozone, oxygen, and a carrier gas (Col. 3, lines 35-48 and Col. 4, lines 1-24).
From the teachings of Kang and Nguyen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected trimethylborate or triethylborate as the boron sources in depositing the BSG film because Kang indicates that the same reactants can be used for the PEALD/PECVD processes, where they use TEOS and oxygen or ozone in the deposition of the film and Nguyen teaches using such boron sources in depositing a doped silicate glass film by CVD using TEOS, ozone, and oxygen as gases such that it will be expected to provide suitable boron sources for depositing the BSG film.
Regarding claims 26 and 27, Kang in view of Nguyen and Okamura suggest the process of instant claim 1. Kang teaches providing a second reactant to the reaction chamber, where the second reactant is an oxidizing reactant (0047). They teach that the reactant flows coincident with the plasma, where the plasma is activated to drive the reaction (0047). They teach that the plasma may be direct or remote (0070). Therefore, in the step of depositing the material an oxidizing reactant will be provided with the plasma, which can be direct or remote, such that reactant active species will be formed using the direct or remote plasma (since the reactant is provided with plasma). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Nguyen and Okamura as applied to claim 8 above, and further in view of Yang, CN 105118786 A.
	The following citations for Yang, CN 105118786 A are in reference to the machine translation provided by ProQuest, where the page numbers refer to the number printed on the bottom of the pages.
	Regarding claim 9, Kang in view of Nguyen and Okamura suggest the process of instant claim 8, where Okamura indicates that the reflow process can be done with an inert gas or an oxygen gas (pg. 4).
	They do not teach the reflow atmosphere contains an inert gas and an oxidant.
	Yang teaches a manufacturing method of a silicon carbide MOSFET power device that includes forming an insulating layer that can be borosilicate glass, BSG (abstract, pg. 13, and pg. 15). They teach reflowing the insulating layer at a temperature of 500-1100°C in gas including oxygen, hydrogen, water vapor, nitrogen, argon, nitric oxide, nitrous oxide, etc., or a mixture of the gases (pg. 13 and 15-16). Therefore, Yang teaches that BSG films can be reflowed using a mixture of gases including an inert gas such as argon and oxygen gas. 
	From the teachings of Yang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kang in view of Nguyen and Okamura to have performed the reflow process using a mixture of an inert gas such as argon and oxygen because Okamura teaches that reflowing can be done using inert gas or oxygen (an oxidant as indicated by paragraph 0048 of the instant specification), indicating that either atmosphere is acceptable and Yang teaches that mixtures of argon and oxygen can be used for reflowing such that it will be expected to provide the desired and predictable result of forming a suitable gaseous atmosphere for the reflowing process.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Nguyen and Okamura as applied to claim 18 above, and further in view of Lei, US 2016/0293410 A1.
Regarding claim 19, Kang in view of Nguyen and Okamura suggest the process of claim 18. Kang further teaches depositing the material using a PEALD reactant such as TEOS and BTBAS, i.e. a silicon precursor (0055). 
They do not teach using compounds of claim 19.
Lei teaches methods of forming boron doped silicon oxide by EPALD (0017). They teach that the silicon precursors can be BTBAS, bis(dimethylamino)silane (BDMAS), bis(ethylmethylamino)silane (BEMAS), tetrakis(dimethylamino)silane (TKDMAS), dimethyldimethoxysilane, trimethylsilane, tetramethylsilane, and bis(diethylamino)silane (BDEAS) (0082). They teach that the oxygen source used in the ALD or PEALD reaction can be ozone (0056-0065, 0103, and claims 9-10).
From the teachings of Lei, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kang in view of Nguyen and Okamura to have used silicon-containing precursors such as BDMAS, TKDMAS, trimethylsilane, tetramethylsilane, and dimethyldimethoxysilane in the deposition of the boron-doped silicon oxide because Lei teaches that such precursors are suitable for the deposition of such a film and they are alternatives to the precursors taught by Kang, i.e. BTBAS, such that it will be expected to provide a simple substitution of one known silicon precursor for another to yield the desired and predictable result of depositing the BSG film.
 

Claims 1-5, 8, 10, 11, 13, 14, 18-21, 26-28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan, US 2013/0040447 A1 in view of Nguyen, US 6,489,255 B1 and Okamura, H03-169016 A.
	The following citations for Okamura, H03-169016 A are in reference to the machine translation provided by JPlat-Pat.
Regarding claims 1, 8, 10, and 32, Swaminathan teaches a method for depositing material within one or more features on a substrate surface (methods of doping a patterned substrate by depositing films on a patterned substrate having three-dimensional features, abstract and 0008-0010, where the films are deposited or formed on the lateral and vertical surfaces of a high aspect ratio device structure, 0034, indicating that the films are formed within one or more features on the substrate or device surface) the method comprising: 
providing a substrate comprising the one or more features into a reaction chamber (where the film is formed on the substrate having the three-dimensional pattern in a reaction chamber, abstract, 0045, and 0057); 
depositing a material, wherein a chemical formula of the material comprises silicon and oxygen onto the one or more features using a cyclical deposition process (where the material is deposited on the substrate by ALD cycles and CFD cycles, 0045, 0062, and Fig. 6, and the dopant source containing conformal film layer is a doped silicon oxide that is used as a diffusion source for boron, phosphorus, etc., and a BSG or boron doped silica glass can be used, 0037, indicating that the film will include silicon and oxygen).
They teach that uses for ALD glasses include reflow (0040).
They do not specifically teach reflowing the material.
	As discussed above for the rejection of claim 1 over Kang in view of Nguyen, from the teachings of Nguyen, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Swaminathan to have annealed the films after deposition so as to cause reflow of the films because Nguyen teaches that such a process is desirable for planarizing, densifying, and stabilizing a doped silicate glass layer such as BSG such that it will be expected to provide such benefits in the process of Swaminathan. Therefore, in the process of Swaminathan in view of Nguyen, the film will be reflowed during a post-deposition anneal step. 
Swaminathan in view of Nguyen do not teach the pressure of the reflow process.
	As discussed above for the rejection of claim 1 over Kang in view of Nguyen and Okamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Swaminathan in view of Nguyen to have performed the reflow annealing process at a pressure of 10 Torr or less under an inert gas or nitrogen atmosphere because Okamura teaches that such a pressure is suitable for performing reflow, where it prevents the formation of precipitates to ensure a smooth surface such that it will be expected to also provide a suitable pressure during the reflow process of Swaminathan in view of Nguyen while providing the desired effect of ensuring a smooth surface. Therefore, in the process of Swaminathan in view of Nguyen and Okamura the pressure during the reflow process will overlap the range of claims 1, 10, and 32 where reflowing is performed in an atmosphere comprising an inert gas as required by claim 8. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the reflowing process in the same reaction chamber as deposition because Swaminathan indicates that the chamber can be heated, where the pressure in the chamber may be between about 10 mTorr and 10 Torr (0049) such that it will be expected to provide a suitable closed space for annealing the BSG layer using the reduced pressure as suggested by Okamura.   
Regarding claims 2-3, Swaminathan in view of Nguyen and Okamura suggest the process of instant claim 1. Swaminathan teaches depositing the material by depositing one or more dielectric layers directly on the surface of the substrate using a CFD cycle and then performing dopant ALD cycles (0074-0076 and Fig. 6). They teach that both the dopant ALD cycles and the dielectric CFD cycles use plasma (0045, 0061, Fig. 1, and Fig. 2), such that the processes are plasma enhanced. They teach that CFD uses continuous flow of the oxidant reactant, where the dielectric precursor is pulsed, purged, plasma is applied while flowing the reactant to react the precursors on the substrate, and the process is repeated (0057-0061 and Fig. 2). It is noted that the instant specification at paragraphs 0039-0042 indicate that in a PEALD process the steps include exposing to a precursor, purging, exposing to a plasma-activated reactant, and purging, where the reactant can be continuously flowed. Therefore, the CFD process of Swaminathan is considered to be a PEALD process since it provides the same steps described in the instant specification for a PEALD process. Swaminathan further teaches repeating the deposition of the dielectric and the doping layers (Fig. 6). Therefore, the cyclical deposition process of Swaminathan is considered to be a PEALD process that uses cyclical deposition of a dielectric layer by a PEALD process and cyclical deposition of a doping layer by PEALD.
Regarding claims 4 and 5, Swaminathan in view of Nguyen and Okamura suggest the process of claim 1. Nguyen further teaches reflowing or annealing the doped silicate glass layer at a temperature of approximately 450°C to approximately 650°C (Col. 5, lines 3-13), where the doped silicate glass layer can be BSG (Col. 3, lines 27-33), providing the suggestion to perform the reflow processes at such a range. Therefore, in the process of Swaminathan in view of Nguyen and Okamura, the temperature will be within the range of claim 4 and overlap the range of claim 5. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claims 11 and 28, Swaminathan in view of Nguyen and Okamura suggest the process of instant claim 1. As discussed above, Swaminathan teaches forming BSG (0037), such that the film will include boron. 
Regarding claims 13 and 14, Swaminathan in view of Nguyen and Okamura suggest the process of instant claim 1. Swaminathan further teaches depositing the material by first depositing a dielectric layer such as SiO/SiO2 on the substrate in several cycles (0055, 0074, and Fig. 6). They then teach depositing the dopant in cycles and then depositing more CFD dielectric cycles (0077 and Fig. 6). They teach depositing a SiO2 capping layer (0013, 0078, and Fig. 6). Therefore, in the process of Swaminathan in view of Nguyen and Okamura, the first deposited SiO/SiO2 dielectric layer deposited is considered to provide the step of depositing a layer of SiOx prior to depositing the material, the subsequent dielectric/dopant layers provide the material, and the capping SiO2 layer provides the step of depositing a layer of SiOx after the step of depositing the material.
Regarding claims 18 and 19, Swaminathan in view of Nguyen and Okamura suggest the process of instant claim 1. Swaminathan further teaches depositing the dielectric material using a precursor such as BTBAS and various alkylamino silanes having the formula SiHx(NR2)4-x where x=1-3, R includes alkyl groups such as methyl, ethyl, propyl, and butyl and where specific examples include various bis-alkylamino silanes (0059). Therefore, they teach using silicon containing precursors such as, BDMAS and BEMAS. 
Regarding claims 20-21, Swaminathan in view of Nguyen and Okamura suggest the process of instant claim 1. Swaminathan further teaches that the dopant may include boron where the dopant precursor is an alkyl borate such as trimethyl borate (0012 and 0036). Therefore, when depositing BSG (0037), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided a boron precursor such as TMB during the deposition of the material so as to have provided a BSG film because boron will be needed in at least one of the precursors so as to provide boron in the film. 
Regarding claims 26 and 27, Swaminathan in view of Nguyen and Okamura suggest the process of instant claim 1. Swaminathan further teaches reacting the adsorbed dopant precursor by plasmas activation using inert plasma activation and/or oxidizing plasma activation to form the layer of dopant source containing conformal film (0045 and Fig. 1). They further teach flowing an oxidant such as oxygen continuously during the CFD process, where an oxidative plasma is formed to drive the oxidation of the adsorbed dielectric precursor (0057, 0061, and Fig. 2). They further teach using an RF generator to excite plasma within the reaction chamber (0017). Therefore, the reactant used in the deposition will be excited using direct plasma in the chamber. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan in view of Nguyen as applied to claim 8 above, and further in view of Yang, CN 105118786 A.
	The following citations for Yang, CN 105118786 A are in reference to the machine translation provided by ProQuest, where the page numbers refer to the numbers on the bottom of the pages. 
	Regarding claim 9, Swaminathan in view of Nguyen and Okamura suggest the process of instant claim 8, where Okamura indicates that the reflow process can be done with an inert gas or an oxygen gas (pg. 4).
	They do not teach the reflow atmosphere contains an inert gas and an oxidant.
	Yang teaches a manufacturing method of a silicon carbide MOSFET power device that includes forming an insulating layer that can be borosilicate glass, BSG (abstract, pg. 13, and pg. 15). They teach reflowing the insulating layer at a temperature of 500-1100°C in gas including oxygen, hydrogen, water vapor, nitrogen, argon, nitric oxide, nitrous oxide, etc., or a mixture of the gases (pg. 13 and pgs. 15-16). Therefore, Yang teaches that BSG films can be reflowed using a mixture of gases including an inert gas such as argon and oxygen gas. 
	From the teachings of Yang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Swaminathan in view of Nguyen and Okamura to have performed the reflow process using a mixture of an inert gas such as argon and oxygen because Okamura teaches that reflowing can be done using inert gas or oxygen (an oxidant as indicated by paragraph 0048 of the instant specification), indicating that either atmosphere is acceptable and Yang teaches that mixtures of argon and oxygen can be used for reflowing such that it will be expected to provide the desired and predictable result of forming a suitable gaseous atmosphere for the reflowing process.  
	 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, US 2014/0106574 A1 in view of Lei, US 2016/0293410 A1.
Regarding claim 29, Kang teaches a method of forming a structure (methods for filling one or more gaps on a semiconductor substrate by PEALD, abstract, 0005, and Fig. 1-3) the method comprising: 
providing a substrate into a reaction chamber (where the reactants are provided to a reaction chamber so as to fill the gaps on the substrate and the chamber contains a substrate, abstract, 0005, 0046, and Fig. 1-3, indicating that the substrate will be in the reaction chamber to receive the film); and
depositing a material, wherein a chemical formula of the material comprises B, Si, and O onto the substrate using a cyclical deposition process (where PEALD is used to deposit the film that can include boron doped silicate glass, abstract, 0042, and 0053, where the process is repeated, 0005, 0048, and Fig. 1, indicating it is cyclic, which is further supported by claim 3 indicating that PEALD is a cyclic process).
They do not teach using one of the claimed silicon precursors.
As discussed above for the rejection of claim 19 using Kang in view of Nguyen, Okamura, and Lei, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kang to have used silicon-containing precursors such as trimethylsilane, tetramethylsilane, and dimethyldimethoxysilane in the deposition of the boron-doped silicon oxide because Lei teaches that such precursors are suitable for the deposition of such a film and they are alternatives to the precursors taught by Kang, i.e. BTBAS, such that it will be expected to provide a simple substitution of one known silicon precursor for another to yield the desired and predictable result of depositing the BSG film.



Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan, US 2013/0040447 A1 in view of Lei, US 2016/0293410 A1.
Regarding claim 29, Swaminathan teaches a method for forming a structure (methods of doping a patterned substrate by depositing films on a patterned substrate having three-dimensional features, abstract and 0008-0010) the method comprising: 
providing a substrate into a reaction chamber (where the film is formed on the substrate having the three-dimensional pattern in a reaction chamber, abstract, 0045, and 0057); and
depositing a material, wherein a chemical formula of the material comprises B, Si, and O onto the substrate using a cyclical deposition process (where the material is deposited on the substrate by ALD cycles and CFD cycles, 0045, 0062, and Fig. 6, and the dopant source containing conformal film layer is a doped silicon oxide that is used as a diffusion source for boron, phosphorus, etc., and a BSG or boron doped silica glass can be used, 0037, indicating that the film will include boron, silicon and oxygen).
Swaminathan further teaches depositing the dielectric material using a precursor such as BTBAS and various alkylamino silanes having the formula SiHx(NR2)4-x where x=1-3, R includes alkyl groups such as methyl, ethyl, propyl, and butyl and where specific examples include various bis-alkylamino silanes (0059). Therefore, they teach using silicon containing precursors such as BDMAS and BEMAS. 
They do not teach using the listed precursors.
As discussed above for the rejection of claim 19 using Kang in view of Nguyen, Okamura, and Lei, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Swaminathan to have used silicon-containing precursors such as trimethylsilane, tetramethylsilane, and dimethyldimethoxysilane in the deposition of the boron-doped silicon oxide because Lei teaches that such precursors are suitable for the deposition of such a film and they are alternatives to the precursors taught by Swaminathan, i.e. BTBAS, BDMAS, and BEMAS, such that it will be expected to provide a simple substitution of one known silicon precursor for another to yield the desired and predictable result of depositing the BSG film.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Lei as applied to claim 29 above, and further in view of Nguyen, US 6,489,255 B1 or Nemani, US 2019/0259625 A1.
	Regarding claim 30, Kang in view of Lei suggests the process of instant claim 29. 
	They do not teach annealing the material at a temperature less than 700°C.
As discussed above in the rejection of claims 1, 4, and 5 using Kang in view of Nguyen, Nguyen provides the suggestion of heating to reflow at a temperature in the range of about 450°C to about 650°C, such that it is within the range of instant claim 30. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Alternatively, Nemani teaches methods for depositing a gapfill dielectric film that may be utilized for multi-colored patterning processes (abstract). They teach filling the one or more features of a substrate with a dielectric material such as BSG (abstract). They teach treating the substrate with a high-pressure anneal in the presence of an oxidizer to heal seams within the dielectric material, where the high pressure anneal comprises supplying an oxygen-containing gas mixture at a pressure of greater than 2 bar (abstract). They teach performing the anneal to enable reflow of the doped silicate glass film at temperatures less than 500°C (0018). They teach depositing the doped glass on a substrate having gaps with an aspect ratio that is greater than 5:1 (0022-0023 and Fig. 2). They teach that the doped glass layer can be deposited by any suitable technique such as ALD or CFD (0023). They teach that the as-deposited dielectric material typically contains defects such as voids or seams (0023). They teach annealing to assist densifying and repairing the vacancies in the dielectric material, to drive out dangling bonds for repair, to react and saturate the dangling bonds, and to form the material so that it is free of seams and voids (0025 and 0028). They teach annealing in an oxygen-containing gas such as O2 where an inert gas such as Ar, N2, etc. may be supplied with the oxygen-containing gas (0028). Therefore, Nemani teaches reflowing a BSG film used for filling gaps having aspect ratios of greater than 5, where the reflow process involves heating to a temperature of less than 500°C at a pressure of greater than 2 bar in an atmosphere containing oxygen and an inert gas.
From the teachings of Nemani, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kang to have extended their deposition process to have filled the gaps in the substrate taught by Nemani having an aspect ratio of greater than 5 and to have performed the reflow process for densifying the layer, repairing dangling bonds, and to ensure that the material free of seams and voids because Kang provides a process capable of depositing BSG by PEALD and Nemani indicates that the film can be deposited by ALD, where layers deposited typically have seams or voids such that it will extend their process to provide a desirable film for the substrates of Nemani while ensuring that the deposited film has the desired properties, i.e. densified, repaired dangling bonds, and no seams or voids. Therefore, in the process of Kang in view of Nemani, the material is reflowed during a post-deposition anneal step at a temperature within the range of claim 30 (less than 700°C) According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan in view of Lei as applied to claim 29 above, and further in view of Nguyen, US 6,489,255 B1 or Nemani, US 2019/0259625 A1.
	Regarding claim 30, Swaminathan in view of Lei suggests the process of instant claim 29. 
	They do not teach annealing the material at a temperature less than 700°C.
	As discussed above in the rejection of claims 1, 4, and 5 using Swaminathan in view of Nguyen and Okamura, Nguyen provides the suggestion of heating to reflow at a temperature in the range of about 450°C to about 650°C, such that it is within the range of instant claim 30. 
As discussed above in the rejection of claim 30 using Kang in view of Lei and Nemani, Nemani provides the suggestion of heating to reflow at a temperature of less than 500°C, such that it is within the range of instant claim 30.
According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejections of claim 1 and claims dependent on claim 1 using Nemani have been withdrawn. Further, the added references of Okamura, Yang, and Lei have been used for the suggestion of reflow pressure, reflow gases including an inert gas and an oxidant gas, and the silicon precursors, respectively. Additionally, in light of the amendment to the claims, a new 112(b) rejection has been made for claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718